JOANOS, Judge.
In this workers’ compensation appeal the employer and carrier contend the deputy commissioner erred in awarding wage loss benefits; attorney’s fees based on a finding of bad faith; and in making a prospective finding with respect to future entitlement to attorney’s fees. We affirm the order, but strike the improper language dealing with future entitlement to attorney’s fees, see B.P. Construction, Inc. v. Garcia, 440 So.2d 76 (Fla. 1st DCA 1983); Santa Rosa Marble, Inc. v. Ubieta, 436 So.2d 311 (Fla. 1st DCA 1983); and City of Leesburg v. Padgett, 397 So.2d 732 (Fla. 1st DCA 1981). In all other respects the order is AFFIRMED.
SHIVERS and THOMPSON, JJ., concur.